In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00168-CR



              CURTIS BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26966




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

Sensitive data also includes “a driver’s license number, passport number, social security number,

tax identification number or similar government-issued personal identification number.” TEX. R.

APP. P. 9.10(a)(1). Volume four of the reporter’s record contains the names of persons who were

minors at the time the offense was committed, as well as a social security number. Rule 9.10(b)

states, “Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

four of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal volume four of the electronically filed

reporter’s record in this case.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: February 21, 2018




                                                 2